Case: 22-1483     Document: 20    Page: 1   Filed: 04/01/2022




           NOTE: This order is nonprecedential.


   United States Court of Appeals
       for the Federal Circuit
                   ______________________

                MANETIRONY CLERVRAIN,
                    Plaintiff-Appellant

                             v.

  CONNIE LAWSON, MATT HURRELL, Director of
   the Bureau of Prisons, TODD YOUNG, United
           States Senator for Indiana,
               Defendants-Appellees
              ______________________

                         2022-1483
                   ______________________

    Appeal from the United States District Court for the
 Southern District of Indiana in No. 1:20-cv-01306-JMS-
 DML, Judge Jane Magnus-Stinson.
                 ______________________

 PER CURIAM.
                        ORDER
      Manetirony Clervrain brought this suit in federal dis-
 trict court in Indiana naming government officials as de-
 fendants. In December 2020, the court dismissed his
 complaint as frivolous. In March and June 2021, the dis-
 trict court denied post-judgment motions. The court also
 imposed a filing injunction. On July 4, 2021, Mr. Clervrain
 filed an appeal that was transmitted to the United States
 Court of Appeals for the Seventh Circuit. On July 15, 2021,
Case: 22-1483     Document: 20      Page: 2    Filed: 04/01/2022




 2                                        CLERVRAIN   v. LAWSON



 the district court denied Mr. Clervrain’s motion for leave to
 waive the docketing fee for his appeal. The appeal was
 eventually dismissed on February 2, 2022, after Mr.
 Clervrain failed to pay the fee.
     While his first appeal was pending, Mr. Clervrain con-
 tinued to file submissions at the district court. On August
 20, 2021, the district court ordered various submissions re-
 turned to Mr. Clervrain unfiled. On February 15, 2022,
 Mr. Clervrain filed a second notice of appeal referencing
 this court. On the same day, he again moved for leave to
 waive the docketing fee. On March 1, 2022, the district
 court denied the motion, concluding that this appeal was
 not taken in good faith.
     Although this court has jurisdiction over appeals from
 certain decisions of federal district courts, see 28 U.S.C.
 § 1295(a), that jurisdiction is limited in a way that appears
 to apply here: This court may only hear appeals in certain
 cases stemming from proceedings before the United States
 Patent and Trademark Office, see 28 U.S.C.
 § 1295(a)(4)(C); civil actions arising under the patent laws,
 see § 1295(a)(1); and cases where the district court’s juris-
 diction was based in part or in whole on the Little Tucker
 Act, 28 U.S.C. § 1346(a)(2), see § 1295(a)(2).            Mr.
 Clervrain’s complaint, which is difficult to decipher, does
 not appear to raise any cause of action that would give rise
 to our limited jurisdiction.
     While this court can, under 28 U.S.C. § 1631, transfer
 an appeal to another court in which the appeal could have
 been brought at the time it was filed, the Seventh Circuit
 would likewise lack jurisdiction. The timely filing of a no-
 tice of appeal in a civil action is a “jurisdictional require-
 ment.” Bowles v. Russell, 551 U.S. 205, 214 (2007). An
 appeal from a final judgment or order in a civil action must
 be filed within 60 days if the case involves the United
 States or one of its agencies or officers in an official capac-
 ity. See 28 U.S.C. § 2107(b); see also Fed. R. App. P.
Case: 22-1483     Document: 20     Page: 3     Filed: 04/01/2022




 CLERVRAIN   v. LAWSON                                       3



 4(a)(1)(B). The district court did not issue any order within
 60 days of receipt of the second notice of appeal at issue
 here. Mr. Clervrain’s attempt to appeal is thus clearly un-
 timely.
     Accordingly,
     IT IS ORDERED THAT:
     (1) This appeal is dismissed.
     (2) Any pending motion is denied as moot.
     (3) Each side shall bear its own costs.
                                     FOR THE COURT

 April 1, 2022                       /s/ Peter R. Marksteiner
       Date                          Peter R. Marksteiner
                                     Clerk of Court